Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 19, 2022

The Court of Appeals hereby passes the following order:

A22A1548. SIMON DINKINS, JR. et al v. EMORY HEALTHCARE, INC. et al.

      Simon Dinkins, Jr. and Emma Dinkins (the “Plaintiffs”) filed a complaint
against Emory Healthcare, Inc., Emory University Hospital Midtown (the “Emory
Parties”), and others. The Emory Parties filed a motion for summary judgment, which
the trial court granted in part, leaving a negligence claim against them. The Emory
Parties moved for reconsideration, or in the alternative, for the renewal of their
motion for summary judgment on the negligence issue. On December 22, 2021, the
trial court entered a final order granting summary judgment to the Emory Parties on
the remaining negligence claim and dismissing all of the remaining defendants. The
Plaintiffs then filed a motion for reconsideration from the trial court’s order on
January 4, 2022. The trial court denied the motion for reconsideration on March 31,
2022. The Plaintiffs filed a notice of appeal from the trial court’s order denying the
motion for reconsideration on April 29, 2022. We, however, lack jurisdiction.
      Pursuant to OCGA § 9-11-56 (h), the grant of summary judgment is reviewable
by direct appeal. Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884) (1989).
As a rule, “[a] notice of appeal shall be filed within 30 days after entry of the
appealable decision or judgment complained of . . . .” OCGA § 5-6-38 (a). The
Plaintiffs did not file a notice of appeal within 30 days after entry of the grant of
summary judgment. Instead, they filed a motion for reconsideration. However, the
motion did not extend the time to appeal from the underlying order, and the order
resolving it is not subject to direct appeal. See Bell v. Cohran, 244 Ga. App. 510, 510
(536 SE2d 187) (2000) (“a motion for reconsideration does not toll the time for filing
a direct appeal”); Ferguson v. Freeman, 282 Ga. 180, 181 (1) (646 SE2d 65) (2007)
(“[T]he denial of a motion for reconsideration of a final judgment is not itself a
judgment subject to direct appeal.”).
      Because the Plaintiffs did not file a timely notice of appeal from the summary
judgment order, we lack jurisdiction to consider this appeal, which is therefore
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/19/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.